ORDER

PER CURIAM
Timothy J. Hinds (“husband”) appeals the judgment of the family court of St. Louis County, Missouri denying his motion to modify and granting the counter motion to modify of Terry A. Hinds (“wife”). The family court ordered husband to pay maintenance to wife of $800.00 per month. Husband claims that the trial court erred in granting wife’s motion to modify because wife failed to prove a substantial and continuing change to warrant the modification. He also asserts that the trial court erred in its calculation of the amount of maintenance awarded to wife. Finally, husband claims the trial court erred in denying his motion to modify because he presented evidence of a substantial and continuing change to warrant modification.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).